Title: From Thomas Jefferson to John Langdon, 29 June 1802
From: Jefferson, Thomas
To: Langdon, John


            My Dear SirWashington June 29. 1802.
            Your’s of the 19th. was recieved last night. that of May 14. had arrived while I was on a short trip to Monticello from whence I returned on the 30th. Ult. commissioners of bankruptcy, made up from your’s & some other recommendations were appointed on the 14th. inst. and no doubt were recieved a few days after the date of your last. Nicholas Gilman, John Goddard, Henry S. Langdon & John Mc.Clintock were named. the three last were in your recommendation. although we have not yet got a majority into the fold of republicanism in your state, yet one long pull more will effect it. we can hardly doubt that one twelvemonth more will give an executive & legislature in that state whose opinions may harmonise with their sister states. unless it be true as is sometimes said that N.H. is but a satellite of Massachusets. in this last state the public sentiment seems to be under some influence additional to that of the clergy and lawyers. I suspect there must be a leven of state pride at seeing itself deserted by the publick opinion, and that their late popular song of ‘Rule New England’ betrays one principle of their present variance from the Union. but I am in hopes they will in time discover that the shortest road to rule is to join the Majority. Adieu and accept assurances of my sincere affection & respect.
            Th: Jefferson
          